DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 9 and 11 – 16 are pending in this Office Correspondence.

Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on May 3, 2021 is being considered.
Applicant’s arguments filed on May 3, 2021 with respect to claim rejections under Beyer in view of Sudipta have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the action is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1 – 9 and 11 – 16 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Beyer (USPGPUB 2008/0155229), which disclose segmenting a bit vector of a cache-aware bloom filter (215) into a set of fixed-size blocks. Block size of a fixed-size block corresponds to a 
The combination of the above-mentioned prior arts does not explicitly teach 
“partitioning large data-set of key-value pairs into data chunks; determining Bloom filter Vector and number of segments in the vector for each data chunk; encoding all keys of a given Chunk into a Bloom filter vector; determining the segment-id of a given key using H (0) hash function; encoding Key into a Bloom filter segment with said determined segment-id, using a K-bit array produced by HI, . . . Hk functions; packing of segments into extent data structures where each extent includes segments of different chunks, but with the same segment-id. segment-id wherein a single extent filters multiple chunks, depending on the number of segments packed into a single extent (packing factor); applying ho function on a given key value to compute segment sj id/index; applying hj function on key value to compute hash bits vector for the given key-value; testing membership for the given key value of Bloom filter for segment sj, by applying k hash functions” – as disclosed in independent claims 1 and 9. 

The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 8, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162